UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2025


SUSAN NEAL MATOUSEK,

                    Plaintiff - Appellant,

             v.

STATE OF NORTH CAROLINA; ROBERT ANDREW WOMBLE; CRYSTAL
OWEN; J. C. FERRELL; LT. WARD; DANIELLE TAYLOR; A. L. OWEN;
DEPUTY PUHAC; COURTNEY CHROMER; CAPTAIN YOUNG; LEE
MALCO; JUDY WATERFIELD,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00448-RAJ-LRL)


Submitted: April 19, 2019                                         Decided: May 16, 2019


Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Susan Neal Matousek, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Susan Neal Matousek appeals the district court’s order dismissing her civil

action. * On appeal, we confine our review to the issues raised in the Appellant’s brief.

See 4th Cir. R. 34(b). Because Matousek’s informal briefs and other documents filed on

appeal do not challenge the bases for the district court’s disposition, Matousek has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we grant

Matousek’s motion to seal medical and personal information, deny her motion to show

cause, deny her petition for initial hearing en banc, and affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




      *
        We conclude that the district court’s order dismissing Matousek’s action without
prejudice is an appealable final order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc.,
807 F.3d 619, 623 (4th Cir. 2015).


                                           2